


EXHIBIT 10.31
LEASE AMENDMENT FOURTEEN
THIS LEASE AMENDMENT FOURTEEN (“Amendment”) is made as of the 13 day of
.December 2013 between RFP Mainstreet 2100 RiverEdge, LLC (“Landlord”), a
Delaware limited liability company, and IntercontinentalExchange, Inc.
(“Tenant”), a Delaware corporation
A.Landlord and Tenant are the current parties to that certain Office Lease
(“Original Lease”) dated June 8, 2000, for space currently described as Suites
300, 320, 325, 380, 400, 400A, 425, 500, 600, 650 and LL-9 (“Premises”),
together with storage space (“Storage Space”) consisting of Cage 1-B, Cage 1-C,
Cage 2 and Suite 125, in the building (“Building”) known as 2100 RiverEdge,
located at 2100 RiverEdge Parkway, Atlanta, Georgia 30328 (“Property”), which
lease has heretofore been amended by Lease Amendment One dated April 30, 2001,
Lease Term Adjustment Confirmation Letter dated August 2, 2001, Lease Amendment
Two dated March 6, 2003, Lease Amendment Three dated September 10, 2003, Lease
Amendment Four dated June 4, 2004, Lease Amendment Five dated October 28, 2004,
Lease Amendment Six dated October 12, 2005, Lease Amendment Seven dated May 12,
2006, Lease Amendment Eight dated November 28, 2006, Lease Amendment Nine dated
February 21, 2007, Lease Term Adjustment Confirmation Letter dated April 16,
2007, Lease Term Adjustment Confirmation Letter dated May 2, 2007, Lease
Amendment Ten dated May 15, 2008, Notice of Lease Term dated October 20, 2008,
Lease Amendment Eleven dated September 2, 2009, Lease Amendment Twelve dated
April 22, 2010 and Lease Amendment Thirteen dated February 3, 2011
(collectively, and as amended herein, “Lease”). The Lease is scheduled to expire
on September 30, 2014 (“Expiration Date”).
B.The parties mutually desire to amend the Lease on the terms hereof.
NOW THEREFORE, in consideration of the mutual agreements herein contained, the
parties hereby agree as follows.
1.Extension of Lease Term. The Term of the Lease for the entire Premises and all
Storage Space is hereby extended through November 15, 2014 (“Extension Period”).
Tenant shall pay Rent for the Extension Period at the same rate as is payable
under the Lease immediately prior to the Extension Period, on a per diem basis.
2.Certain Provisions Deleted. This Amendment is intended to supersede any rights
of Tenant to extend or renew the Term or expand the Premises as previously set
forth in the Lease, and all such provisions are hereby deleted.


3.No Restoration; Removal of Personal Property. Notwithstanding anything
contained in the Lease to the contrary, Tenant shall have no obligation to
perform any removal or restoration work (including, without limitation, any
Stairwell Restoration Work or removal of Lines) with respect to the Premises.
The preceding sentence shall also apply, without limitation, to (a) any and all
removal and restoration obligations set forth in Article 23 and Article 8 of the
Lease, (b) removal of the emergency generators and supplemental HVAC equipment
installed by Tenant and any restoration of the Premises, Building, and/or common
areas related to any future removal thereof by Landlord, including without
limitation any re-planting required in connection therewith or payments to the
Tree Restoration Fund (and, effective as of the expiration of the Extension
Period, Tenant hereby transfers all right, title and interest in such items to
Landlord, fully as though by bill of sale), and (c) Tenant's signage on any
Monuments at or around the Building or Property, which. Tenant agrees that
Landlord may remove, at Landlord's sole cost and expense, upon the expiration of
the Extension Period. Landlord hereby waives any all rights in the Lease to
require Tenant to remove or restore the Premises. As Tenant's sole obligation
upon surrender of the Premises, Tenant shall remove its personal property
(including, without limitation, furniture and office equipment) from the
Premises and leave the Premises in a broom-clean condition. During Tenant's
removal of its personal property from the Premises, Landlord agrees to provide
Tenant with reasonable access to the freight elevators serving the Building, at
no charge.


4.Tenant's Payment. Within three (3) business days following the full execution
and delivery of this Amendment (“Payment Period”), Tenant shall pay to Landlord
via wire transfer the amount of One Million Two Hundred Thousand and 00/100
Dollars ($1,200,000.00) (“Tenant's Payment”), time being of the essence. The
parties expressly acknowledge that Tenant's Payment is given in consideration of
Landlord's agreement to enter into this Amendment (including, without
limitation, Landlord's agreement to waive the restoration requirements under the
Lease and extend the Term of the Lease) and does not constitute a penalty.
5.Security Deposit. Landlord acknowledges and agrees that Landlord is holding
Two Thousand and No/100 Dollars ($2,000.00) as a security deposit under the
Lease (“Security Deposit”). Within thirty (30) days following the expiration




--------------------------------------------------------------------------------




of the Extension Period, Landlord shall return any remaining balance of the
Security Deposit to Tenant.
6.Miscellaneous. Except as hereinafter provided, this Amendment shall, following
Landlord's written election to Tenant and as Landlord's sole remedy, terminate
and become null and void if Tenant fails to timely pay the Termination Payment
to Landlord. In the event Landlord receives Tenant's Payment within the Payment
Period, Landlord's right to terminate this Amendment shall be deemed waived and
this Amendment shall continue in full force and effect. In the event Landlord
receives Tenant's Payment after the Payment Period, Landlord shall either (i)
within three (3) business days following receipt of Tenant's Payment, return
Tenant's Payment to Tenant and, in such event, this Amendment shall terminate
and become null and void upon Tenant's receipt of Tenant's Payment from
Landlord, or (ii) within three (3) business days following receipt of Tenant's
Payment, Landlord shall acknowledge in writing to Tenant Landlord's receipt of
Tenant's Payment and waive Landlord's right to terminate this Amendment. If
Landlord fails to timely perform (i) or (ii) hereinabove, Landlord's right to
terminate this Amendment shall be deemed waived by Landlord and this Amendment
shall be and remain in full force and effect. Landlord has not delivered any
notices of default under the Lease to Tenant where the subject default remains
uncured or was not waived in writing by Landlord. To Landlord's knowledge,
without investigation, Tenant is not in default under any of the requirements,
provisions, terms, conditions or covenants of the Lease to be performed or
complied with by Tenant under the Lease, and to Landlord's knowledge, no event
has occurred or situation exists which would, with the passage of time and/or
the giving of notice, constitute a default by Tenant under the Lease.
7.Real Estate Brokers. Tenant hereby represents to Landlord and Landlord hereby
represents to Tenant that neither party has dealt with any broker, salesperson,
agent or finder in connection with this Amendment, except Newmark Grubb Knight
Frank (“Landlord's Broker”) and CBRE (“Tenant's Broker”). Landlord hereby agrees
to defend, indemnify and hold Tenant, and Tenant's employees, agents and
affiliates harmless from all liabilities and expenses (including reasonable
attorneys' fees and court costs) arising from any claim or demands made by
Landlord's Broker for any commission or fee alleged to be due in connection with
this Amendment. Tenant hereby agrees to defend, indemnify and hold Landlord and
Landlord's employees, agents and affiliates harmless from all liabilities and
expenses (including reasonable attorneys' fees and court costs) arising from any
claims or demands of Tenant's Broker for any commission or fee alleged to be due
in connection with this Amendment. Each party agrees to defend, indemnify and
hold the other party, and its employees, agents and affiliates harmless from all
liabilities and expenses (including reasonable attorneys' fees and court costs)
arising from any claims or demands of any other broker, salesperson, agent or
finder with whom the indemnifying party has dealt for any commission or fee
alleged to be due in connection with this Amendment.
8.Offer. The submission and negotiation of this Amendment shall not be deemed an
offer to enter into the same by Landlord. This Amendment shall not be binding on
Landlord unless and until fully signed and delivered by both parties.
9.Whole Amendment; Full Force and Effect; Conflicts. This Amendment sets forth
the entire agreement between the parties with respect to the matters set forth
herein. There have been no additional oral or written representations or
agreements. As amended herein, the Lease shall remain in full force and effect.
In case of any inconsistency between the provisions of the Lease and this
Amendment, the latter provisions shall govern.
10.Interpretation. This Amendment shall be interpreted in a reasonable manner in
conjunction with the Lease. Unless expressly provided to the contrary herein:
(a) any terms defined herein shall have the meanings ascribed herein when used
as capitalized terms in other provisions hereof, (b) capitalized terms not
otherwise defined herein shall have the meanings, if any, ascribed thereto in
the Lease, and (c) non-capitalized undefined terms herein shall be interpreted
broadly and reasonably to refer to terms contained in the Lease which have a
similar meaning, and as such terms may be further defined therein.
11.Authority. Each signatory of this Amendment represents hereby that he or she
has the authority to execute and deliver the same on behalf of the party hereto
for which such signatory is acting.
12.Consent. Landlord represents and warrants to Tenant that all of Landlord's
lenders have consented to this Amendment.
13.Counterparts. This Amendment may be executed in any number of counterparts,
each of which shall be deemed to be an original and all of which, when taken
together, shall constitute one and the same agreement.
[Signatures are on next page]




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first set forth above.
LANDLORD:
[SEAL]
RFP MAINSTREET 2100 RIVEREDGE, LLC, a Delaware limited liability company
By:    /s/ Paul J. Kilgallon        
Paul J. Kilgallon, President
TENANT:
[SEAL]
INTERCONTINENTALEXCHANGE, INC., a Delaware corporation


By:    /s/ Scott A. Hill        
Scott A. Hill, CFO




